          Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

 ACE BLACK RANCHES, LLC,
                                             Case No. 1:21-cv-214-BLW
          Plaintiff,
                                             MEMORANDUM DECISION
           v.                                AND ORDER

 UNITED STATES
 ENVIRONMENTAL
 PROTECTION AGENCY, et. al,

          Defendant.


                                INTRODUCTION
      Before the Court is Plaintiff Ace Black Ranches, LLC’s Emergency Motion

for Preliminary Injunction (Dkt. 4) and Emergency Motion to Unseal All

Documents Supporting EPA Administrative Warrant and for an Emergency

Hearing (Dkt. 19). The Court has determined that these motions can be decided

based on the briefing. For the following reasons, the Court will deny both

motions.1


      1
        Also pending is Ace Black Ranches’ motion for leave to file an overlength
reply brief in support of the motion for preliminary injunction. (Dkt. 25.) Although
the Court does not find that good cause exists for the overlength reply, the Court
has considered the entire reply brief in deciding the motion for preliminary
injunction.


MEMORANDUM DECISION AND ORDER - 1
          Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 2 of 14




                                 BACKGROUND 2

      Ace Black Ranches, LLC, (ABR) 3 owns and operates a ranch in Bruneau,

Idaho. (Dkt. 7-4.) The ranch is transected by the Bruneau River, a perennial

tributary to the Snake River. (Bujak Decl. ¶ 17, Dkt. 17-29.) In February 2021, the

Walla Walla District of the Army Corps of Engineers informed ABR of potential

Clean Water Act (CWA) violations taking place at the ranch resulting from alleged

unpermitted dredge and fill activities below the ordinary high-water mark. The

letter supplied approximate coordinates conveying the location of a portion of

ABR’s property where the alleged activities were occurring but omitted any

specifics as to the exact location of the alleged violations. The letter also informed

ABR that, due to a memorandum of agreement between the Corps and the

Environmental Protection Agency, the case might be partially or wholly transferred

to the EPA for further action.

      On the same day, ABR received an Information Request from the EPA

indicating that the EPA had been notified by an unidentified third party that ABR




      2
        Except as otherwise noted, the following background information is taken
from ABR’s corrected memorandum in support of the motion for preliminary
injunction. (Dkt. 7-4.)
      3
        ABR refers to themselves in their filings as both Ace Black Ranches, LLC,
and as Ace Black ranches, LLP. Because the Complaint, Dkt. 1, was filed under
the “LLC” title, that title will be used in this opinion.

MEMORANDUM DECISION AND ORDER - 2
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 3 of 14




was in violation of the CWA Section 402. The letter further requested ABR to

respond to a series of inquiries within thirty days of receipt of the request. Due to

the length and breadth of the request, ABR sought and received a thirty-day

extension of time to finish and return the request from both the Corps and EPA.

      On or about April 1, 2021, ABR submitted Freedom of Information Act

requests to both the Corps and the EPA. The FOIA requests sought digital and

hardcopy information, aerial and ground photographs, maps, and other data in the

possession of each respective agency identifying the locations of areas of interest

relating to, and the bases for, that agency’s initiation of a joint CWA 402/404

investigation of the Plaintiff and its ranching operations and other activities. Both

agencies acknowledged receipt of the FOIA requests, and the parties scheduled a

Zoom meeting to discuss how each could achieve their respective objectives.

      In responsive letters sent to ABR following the meeting, the EPA and the

Corps agreed to grant ABR’s request for a ninety-day extension to respond to the

Information Request. The Corps also requested ABR’s consent to convene an

onsite inspection of its properties before the end of the second week of May 2021.

ABR responded positively to the Corps request with the following four conditions:

      1. The onsite meeting would need to be scheduled such that ABR’s
         counsel and environmental consultants could be present;




MEMORANDUM DECISION AND ORDER - 3
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 4 of 14




      2. Before the onsite meeting, ABR and their representatives would
         need to be informed of the areas of concern evidenced by the
         information requested in their FOIA requests;

      3. The proposed scope of the onsite inspection would be focused on
         “the fields located nearest to, alongside, and across the Bruneau
         River, including how to protect those fields from seasonal river
         flooding or inundation;” and

      4. That the Corps assume lead agency status over the investigation.

      On April 22, 2021, the Corps responded to ABR, indicating that it would

agree to the first condition regarding the scheduling of the onsite inspection. As to

the second condition, the Corps explained that the FOIA request was being

appropriately processed. The Corps rejected the third condition—the proposed

limitation of the scope of the inspection. And finally, as to the fourth condition, the

Corps stated it would consider assuming lead agency status over the investigation.

On the same day, the EPA responded in a similar fashion but indicated that the

FOIA request should not delay the inspection and that they would provide “an

outline of the proposed areas of the Site that EPA would like to view during the

visit.” The EPA further informed ABR that, if ABR would not consent to the on-

site inspection, the agency would explore “other options for obtaining Site access.”

      ABR responded to the Corps and EPA’s responses on April 26, 2021, stating

that it preferred an inspection to occur over a successive three-day period during

the week of May 17, 2021. They also reiterated their demand for responses to their



MEMORANDUM DECISION AND ORDER - 4
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 5 of 14




FOIA requests prior to any visit and that the scope of the inspection would need to

be limited unless information contained in the FOIA response warranted an

expansion.

      On April 28, 2021, the Corps responded to ABR informing them that the

Corps and the EPA would conduct the onsite inspection May 18-20, 2021. The

Corps further stated that it had compiled all responsive documents for the FOIA

request and would send those responsive documents to the EPA for a final release

determination.

      On May 4, 2021, the EPA provided an “interim” response to ABR’s FOIA

request, providing six documents. The EPA’s FOIA Officer explained that, since

the FOIA request was “complex” and required “extensive” interagency

consultation, the agency did not expect to provide another FOIA response until

July 15, 2021, at the earliest, and did not expect to provide a complete FOIA

response until October 14, 2021. ABR was not satisfied with the interim response

from the EPA and believed that the EPA failed to provide the documentation ABR

requested. Three days later, on May 7, 2021, the EPA sent ABR its proposed site

inspection outline and agenda, which ABR also found unsatisfactory.

      During the week of May 10, 2021, EPA and Corps personnel traveled to

Bruneau from Seattle, Portland, Walla Walla, Idaho Falls, and Boise in preparation

from the scheduled onsite inspection. (Bujak Decl. ¶ 13, Dkt. 17-29.) However, at


MEMORANDUM DECISION AND ORDER - 5
          Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 6 of 14




10:30 p.m. on May 17, 2021, ABR withdrew its consent to the visit and informed

the EPA that it would be filing a complaint and an emergency motion the

following day. 4 (Dkt. 17-13.)

      After the foregoing events unfolded, the EPA applied for and received an ex

parte administrative search warrant from United States Magistrate Judge Candy W.

Dale to search ABR’s property. (Dkt. 17-26.) In response, ABR filed an

Emergency Motion to Unseal All Documents Supporting EPA Administrative

Warrant and For Emergency Hearing. (Dkt. 19.) Shortly after this second

“Emergency Motion” was filed, the Court’s staff scheduled an informal telephonic

conference with the parties’ counsel to determine the nature of the emergency.

During that conference, the EPA informed the Court’s staff and ABR’s counsel

that the warrant was in the process of being executed and that the EPA expected

execution of the warrant to be completed by the end of the day. The EPA also

agreed to seek an order from Judge Dale to unseal the warrant application and

supporting documents on the condition that the EPA would be allowed to first




      4
         Although titled an “Emergency Motion,” the memorandum in support of
the motion explicitly states that ABR did not seek an expedited hearing but
preferred a normal briefing schedule. (Dkt. 7-4 at 2.) Therefore, the Court has not
treated the motion as an emergency motion.


MEMORANDUM DECISION AND ORDER - 6
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 7 of 14




redact any identifying information concerning a confidential informant. (Dkt. 28.)

The parties agreed to this approach.

      The EPA subsequently filed a motion before Judge Dale requesting

permission to file redacted copies of the administrative warrant application and

supporting documents, removing information regarding any confidential informant.

See United States v. Ace Black Ranches, LLP, Case No. 1:21-mj-00537-CWD.

Judge Dale granted the motion and on June 28, 2021, the EPA forwarded the entire

redacted warrant application and supporting documents to ABR’s counsel. (See

Dkts. 24-2, 28-1, 28-2.) On the same day, the EPA sent ABR’s counsel courtesy

color copies of the aerial and surveillance photographs. (See Dkt. 28-2.) The return

on the search warrant has also been executed and filed. (See Case No. 1:21-mj-

00537-CWD, Dkt. 7.)

                                    ANALYSIS
   A. Motion for Preliminary Injunction

      1. Legal Standard

      Preliminary injunctions serve to preserve the status quo and prevent

irreparable harm until a court can rule on the merits. See University of Texas v.

Camenisch, 451 U.S. 390, 395 (1981). The moving party must establish (1) a

likelihood of success on the merits; (2) a likelihood of irreparable harm in the

absence of preliminary relief; (3) that the balance of equities favors issuing the


MEMORANDUM DECISION AND ORDER - 7
        Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 8 of 14




injunction; and (4) that the injunction is in the public interest. Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). Preliminary injunctive relief “is an

extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” YJ Guide Serv.,

LLC v. Probert, 2020 WL 2202442, at *1 (D. Idaho May 6, 2020) (quoting

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). “Generally, injunctions ‘are not

granted unless extreme or very serious damage will result . . . .’” Ruznic v. Corizon

Med. Servs., 2020 WL 4785436, at *2 (D. Idaho Aug. 18, 2020) (citation omitted).

      2. Discussion

      ABR requests this court to preliminarily enjoin the EPA from entering on to

their property until the EPA adequately responds to the FOIA requests that ABR

filed. ABR argues that, if the EPA may enter their property before they receive

such information, their Fourth Amendment right not to be subjected to

unreasonable searches and seizures and their Fifth Amendment Due Process rights

will be denied.

      As discussed above, the EPA has already entered ABR’s property after

having obtained and executed an administrative search warrant. Thus, ABR’s

motion for a preliminary injunction to prevent such entry is moot. See Koppers

Indus., Inc. v. E.P.A., 902 F.2d 756, 759 (9th Cir. 1990) (appeal from denial of

motion to quash administrative warrant moot where warrant was fully executed

MEMORANDUM DECISION AND ORDER - 8
        Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 9 of 14




prior to appeal); Massey v. Josephine Cty., 1999 WL 511266, *1 (9th Cir. 1999)

(unpublished disposition) (“Because the arrest warrant which Massey sought to

have enjoined was already executed, Massey’s request for an injunction is moot.”).

      The finding of mootness does not, however, end the inquiry. Instead, the

Court must determine whether the motion for preliminary injunctive relief falls

within the “capable of repetition, yet evading review” exception to the mootness

doctrine. Weinstein v. Bradford, 423 U.S. 147, 149 (1975). “This exception is

generally limited to cases in which the challenged action is too short in duration to

be fully litigated prior to its cessation or expiration, and there is a reasonable

expectation that the same complaining party will be subject to the same action

again.” Koppers, 902 F.2d at 758-59.

      To fall within the “capable of repetition, yet evading review” exception

where, as here, the case is not a class action, two elements must be met: “(1) the

challenged action was in its duration too short to be fully litigated prior to its

cessation or expiration, and (2) there was a reasonable expectation that the same

complaining party would be subjected to the same action again.” Weinstein, 423

U.S. at 149.

      The Court assumes, without deciding, that the first element is met here—that

the challenged action was in its duration too short to be fully litigation prior to its

cessation or expiration. However, the second element is not.


MEMORANDUM DECISION AND ORDER - 9
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 10 of 14




      ABR contends that there is a strong likelihood the EPA will seek another ex

parte administrative warrant to enter onto the property. However, ABR fails to cite

to any evidence supporting this contention. And, the Court has not located any

evidence demonstrating a reasonable expectation that ABR will be subjected to this

same action again. As noted above, the return on the warrant has been executed

and filed, and there is no reason to believe, based on the information currently

before the Court, that the EPA will seek yet another administrative warrant

      Finally, even if the Court were to find that the “capable of repetition, yet

evading review” exception applies here, the Court would still deny the motion for

preliminary injunctive relief because ABR has failed to demonstrate irreparable

harm. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (“Our

frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.”)

      ABR argues that being the target of an investigation alone creates the

likelihood of irreparable harm by preventing ABR and their counsel from

“developing an adequate legal and scientific defense against… potential CWA

violation allegations.” (Dkt. 7-4 at 17.) However, being subject to an investigation

alone does not constitute irreparable harm because it can be redressed by a legal or

equitable remedy following a trial. See Optinrealbig.com, LLC v. Ironport Sys.,

Inc., 323 F. Supp. 2d 1037, 1050 (N.D. Cal. 2004) (citing Public Util. Comm’n v.


MEMORANDUM DECISION AND ORDER - 10
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 11 of 14




FERC, 814 F.2d 560, 562 (9th Cir. 1987). In other words, if the EPA brings an

administrative action against ABR, ABR will have the opportunity to challenge the

EPA’s procedures and violation allegations in the proper venue of an

administrative hearing.

      Furthermore, no irreparable harm exists when there is only the potential for

an enforcement action, absent more. See Monsanto Co. v. Geertson Seed Farms,

561 U.S. 139, 161-64 (2010); see also Ctr. for Food Safety v. Vilsack, 636 F.3d

1166, 1174 (9th Cir. 2011) (affirming district court finding of no irreparable harm

after noting that “[Plaintiffs’] alleged irreparable harms hinged on future Animal

and Plant Health Inspection Service decisions, and nothing prevented Plaintiffs

from filing a new legal challenge if and when those decisions were made.”). Like

the plaintiff in Ctr. For Food Safety, ABR does not face irreparable harm based on

the potential of a future enforcement action. See 636 F3d at 1174. If EPA brings an

enforcement action against ABR, then ABR can bring challenges to that

enforcement action and seek appropriate relief at that time. See id.; see also

Monsanto, 561 U.S. at 164 (warning against premature review of regulatory

actions).

      The Court also finds that ABR has failed to demonstrate that the balance of

equities tips in its favor, or that the public’s interest will be served by a preliminary

injunction.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 12 of 14




      The Clean Water Act (CWA) prohibits, inter alia, the unpermitted discharge

of pollutants to navigable waters of the United States, 33 U.S.C. § 1311(a), to

“restore and maintain the chemical, physical and biological integrity of the

Nation’s waters.” Id. at § 1251(a). To effectuate the CWA’s goals, the EPA has

been authorized to demand information from potential polluters and to enter and

inspect the lands relevant to the potential discharge of those pollutants. See id. at §

1318(a)(A)-(B). The CWA is a comprehensive act that was designed to safeguard

both the nation’s natural resources and the public health.

      Here, ABR effectively asks the Court to find what no other Court has—that

the CWA and FOIA are inextricably linked such that EPA’s right to investigate

CWA violations under the former is predicated on the EPA responding to any

request under the latter. This is not supported by the statutes themselves or any

court decision cited by ABR. To the extent ABR believes the EPA has not

complied with the FOIA requirements, it may bring a claim under that statute.

      In short, there is no indication that the equities weigh in favor of a

preliminary injunction, but rather, they weigh in favor of allowing the EPA to

perform its statutory duty to protect the nation’s natural resources and public health

under the CWA. The public interest would not be served by permitting a person to

dictate the terms of an EPA investigation of potential CWA violations, and thereby




MEMORANDUM DECISION AND ORDER - 12
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 13 of 14




hamper the EPA in that investigation, by comingling the requirements of unrelated

statutes.

       B.    Motion to Unseal and for Emergency Hearing

       ABR’s second motion requests this Court to order the EPA to seek to have

the warrant application and all supporting documents and exhibits unsealed and

turned over to ABR and its counsel.

       As discussed above, the EPA voluntarily requested, and Judge Dale granted,

authorization for EPA to file, and to produce in the present case, a redacted copy of

the warrant application and supporting documents. (See Case No. No. 1:21- MJ-

00537-CWD, Dkt. 4.) The EPA forwarded a copy of the redacted warrant

application and supporting documents to ABR’s counsel on June 28, 2021.

       ABR concedes that the EPA has provided an unsealed redacted copy of the

warrant application and documents submitted in support of that application (Dkt.

31 at 2 n.1) but contends that the motion to unseal is not moot because ABR sought

to have the EPA unseal all case documents and the case in toto (Dkt. 31 at 2). In

other words, ABR is taking the position that its motion to unseal went beyond the

administrative warrant application and the documents submitted in support of that

warrant application and extends to the entire case file.

       The Court does not read ABR’s motion to unseal to extend beyond the

warrant application and documents submitted in support of that application. (See


MEMORANDUM DECISION AND ORDER - 13
       Case 1:21-cv-00214-BLW Document 34 Filed 07/23/21 Page 14 of 14




Dkt. 19 at 2 (ABR’s motion stating that ABR is seeking to unseal the affidavits,

exhibits, and other documents supporting the administrative warrant “pursuant to

its private right to secure access to search warrant materials, including the

supporting affidavit, grounded in the Fourth Amendment”).). ABR’s motion to

unseal and for emergency hearing will thus be denied as moot. To the extent ABR

seeks access to, and the unsealing of, materials outside of the warrant application,

and the documents submitted in support of that application, it may seek those

materials through the discovery process.

                                      ORDER

      IT IS ORDERED:

      1.     Plaintiff’s Emergency Motion for Preliminary Injunction (Dkt. 4) is

DENIED as moot.

      2.     Plaintiff’s Emergency Motion to Unseal and for Emergency Hearing

(Dkt. 19) is DENIED as moot.


                                              DATED: July 23, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 14
